Citation Nr: 0015217	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-34 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to an increased rating for a scar on the 
bridge of the nose and the left eyebrow, currently evaluated 
as 10 percent disabling.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active air service from February 1955 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of a cervical spine injury and granted a 10 percent 
rating for a scar on the bridge of the nose and the left 
eyebrow.  

In December 1998, the Board remanded these issues to the RO 
for further development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the veteran's claims in this decision.  


FINDINGS OF FACT

1.  The veteran's claims are plausible; all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeals has been obtained.  

2.  The veteran was involved in a motor vehicle accident in 
service and sustained a concussion and lacerations to his 
face; complaints referable to the cervical spine were not 
documented in the service medical records or at discharge 
examination.  

3.  The medical evidence of record includes VA examination 
reports which indicate that the veteran has been diagnosed 
with post-traumatic arthritis of the cervical spine; 
arthritis was not diagnosed within one year of the veteran's 
discharge from service.  

4.  It is not at least as likely as not that any current 
cervical disability is related to the motor vehicle accident 
in service.

5.  The veteran's scars are not poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration or limiting functionally.

6.  The left eyebrow scar is at most barely visible, and the 
scar on the bridge of the nose has been described by a 
physician as non-disfiguring.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a 
cervical spine injury is well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Service connection for residuals of a cervical spine 
injury is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for a scar on the bridge of the nose and the left 
eyebrow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that in March 1956, the 
veteran was admitted to the Fort Dix Army Hospital following 
a motor vehicle accident.  He was initially unconscious; 
however, at the time of admission, he was reported to be 
irrational and uncooperative.  The admitting diagnoses were 
cerebral concussion and lacerations of the face and nose.  
The lacerations included a 31/2 centimeter laceration over the 
bridge of his nose, a 4-centimeter laceration in the left 
eyebrow region, and a 2-centimeter laceration in the right 
eyebrow area.  Several hours after he was admitted, he was 
taken to the operating room for general cleansing and 
suturing of the facial lacerations.  X-rays of the skull and 
face showed no significant abnormalities.  His hospital 
course was uneventful and the wounds healed.  He was 
discharged to duty with no change in his profile.  The final 
diagnoses were:  multiple facial lacerations with no artery 
or nerve involvement; and a mild concussion of the brain.  
All conditions were noted to be improved.  Upon separation 
examination in August 1956, it was noted that the veteran had 
been involved in an automobile accident in March 1956, with 
good recovery.  

Private medical records from Peter M. Eller, M.D., dated from 
April 1987, to June 1992 indicate that the veteran gave a 
history of fracturing his skull in an automobile accident.  

The veteran failed to report for VA examinations scheduled in 
November 1995.  

At a VA scar examination in April 1996, the veteran reported 
that he injured his cervical spine and sustained an extensive 
laceration on his face when he was involved in an automobile 
accident in service.  Clinical evaluation revealed extensive 
scarring across the front of the face, extending from the 
left eyebrow across the base of the nose.  The scar was 
somewhat irregular, but there was no keloid formation, no 
apparent adherence, and no localized swelling or depression.  
The blood supply was adequate and there was no limitation of 
function in the areas effected.  Photographs documented the 
scar.  The diagnosis was facial scar, secondary to trauma.  

At a VA neck examination in April 1996, the veteran reported 
that he sustained a cervical spine injury when he was 
involved in a motor vehicle accident in 1956.  At present, he 
complained of limited range of motion of the neck and 
intermittent headaches.  Clinical evaluation revealed that 
range of motion of the cervical spine was somewhat limited 
especially on the left lateral gaze and in flexion to the 
left.  There was some limited range of motion to the right.  
There was no apparent deformity of the cervical spine and no 
neurologic involvement in either upper extremity.  There was 
no localized tenderness or swelling.  X-rays revealed 
extensive arthritis, especially involving C5 and C6.  There 
was also some loss of the normal cervical lordotic curvature 
suggestive of muscle spasm.  The diagnosis was post-traumatic 
arthritis of the cervical spine with some limited range of 
motion.  

At a VA joints examination in April 1996, the veteran 
reported that he was involved in a car accident in 1956.  He 
stated that he sustained an injury to his cervical spine and 
has continued to have neck pain and limitation of motion 
since that time.  At present, he complained of an ache in his 
neck with limited range of motion.  Clinical evaluation 
revealed a scar on the left eyebrow extending across the base 
of the nose.  He demonstrated some limitation of motion in 
the neck, and he had difficulty looking to his left.  There 
was no evidence of peripheral neuropathy in either upper 
extremity.  There was no localized swelling or deformity of 
the cervical spine.  There was some apparent straightening of 
the normal lordotic curve.  There was no neurologic 
involvement involving either upper extremity.  Range of 
motion of the neck was flexion to 85 degrees; backward 
extension to 15 degrees; left lateral gaze to 30 degrees; and 
right lateral gaze to 60 degrees.  X-rays showed extensive 
changes in C5 and C6 indicative of post-traumatic arthritis.  
The diagnosis was post-traumatic arthritis of the cervical 
spine with limited range of motion.  

At a VA neurological examination in May 1996, the veteran 
gave a history of fractures of the frontal bone and severe 
facial lacerations which he sustained in an automobile 
accident.  He remarked that his head went right through the 
windshield.  He started having neck pain and dizzy spells 
after the complained of trauma.  At present, he complained of 
continuous neck pain and migraine-type headaches.  Clinical 
evaluation revealed that he was alert and appropriate 
although somewhat tense.  Cranial nerves II through XII were 
within normal limits.  Motor, sensory, and cerebella 
examination were entirely within normal limits.  A CAT scan 
without contrast was normal.  An EEG was also normal.  The 
diagnoses included neck strain.  

VA outpatient treatment records, dated from August 1996 to 
November 1999, indicate that the veteran was treated for 
complaints of arthritis of the cervical spine.  

At a personal hearing before the undersigned member of the 
Board at the RO in July 1998, the veteran testified that he 
was involved in a motor vehicle accident in service.  He hit 
his head against the windshield and broke the glass.  He 
sustained a cerebral fracture and facial lacerations.  He did 
not recall complaining of any neck pain at the time of the 
accident, but he was treated for arthritis of the neck 
shortly after his discharge from service.  He remarked that 
the scar over his left eye brow was often tender and painful, 
and it occasionally became inflamed.  He also indicated that 
he was self-conscious of the disfiguring nature of his facial 
scar. 

At a VA examination in May 1999, the examiner stated that he 
reviewed the veteran's claims folder.  It was noted that the 
veteran was a passenger in the middle of the front seat of an 
automobile which was involved in a head-on collision.  He 
struck his head on the windshield.  He was initially knocked 
unconscious and was irrational and uncooperative when he came 
to.  After he calmed down, his facial lacerations were 
repaired.  There was no indication of any injury to the neck, 
and no complaints of neck pain made before, during, or after 
his treatment for the injuries sustained in the accident.  In 
addition, he was not given a collar to wear.  He was 
hospitalized for about two weeks and discharged back to 
general duty with no change in profile.  

At present, the veteran pointed out his facial scar and 
reported that his neck was painful and exhibited limitation 
of motion.  He also stated that he was "full of arthritis" 
and had pain in his low back, shoulders, elbows, wrists, 
hips, knees, and ankles.  All his joints were stiff in the 
morning, and he did exercises to limber them up.  Clinical 
evaluation of the facial scar indicated that it was 
approximately 5 centimeters long.  It started on the left 
side of the nose, near the bridge, descended vertically for 
about 2 to 21/2 centimeters, and swerved over to the right 
across the bridge of the nose.  The examiner stated that the 
scar was not visible when the veteran had his glasses on; 
however, once the glasses were removed, he described it as 
defined.  He was unable to detect any scars in the eyebrow.  
The scar over the bridge of the nose was not tender, painful, 
or poorly nourished.  It was also not depressed, elevated, or 
discolored.  The scar did not repeatedly ulcerate, and it did 
not, in any way, affect the function of the nose.  He 
concluded that the scar was non-disfiguring.  

Physical evaluation of the neck revealed that it was grossly 
normal.  There was no misalignment or tenderness.  Range of 
motion of the neck was forward flexion to 45 degrees; 
extension to 55 degrees; lateral bend to 40 degrees, 
bilaterally; and rotation to 70 degrees, bilaterally, which 
the examiner described as normal.  He was able to touch his 
chin to his chest without difficulty 15 times, and was able 
to continue this motion with two pounds of weight on his 
forehead.  Previous X-rays were reviewed, which showed 
evidence of degenerative disc disease at C5-7 and 
degenerative joint disease of the lower aspect of the neck.  
A November 1998 MRI confirmed these findings, and also 
revealed C6 wedging as well as disc bulging at C6 and C7.  
There was some indentation of the thecal sac, but no neural 
compromise.  There was mild to moderate bilateral neural 
foraminal narrowing at this level which was not significant 
because there were no symptoms in the upper extremities.  The 
diagnosis was degenerative disc disease and degenerative 
joint disease of the cervical spine.  The examiner commented 
that the veteran's current neck disorders were not at least 
as likely attributable to the motor vehicle accident in 
service.  The physician noted that the original injury 
reports do not indicate any neck trauma, and the veteran did 
not complain of any neck pain at that time.  Furthermore, he 
was discharged to duty without a change in profile.  
Accordingly, he concluded that the veteran's current neck 
disorders were more likely due to normal deterioration of the 
spinal column that comes with advancing age.  

II.  Analysis

A.  Service Connection

The threshold question on this issue is whether the veteran 
has a presented well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld an 
earlier decision of the United States Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  See 
also Morton v. West, 12 Vet. App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 
(1999) (en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  Although the claim need 
not be conclusive, the statute [38 U.S.C.A. §5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet. App. 124, 127 (1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Magana v. Brown, 7 Vet. App. 224 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not dispose of the issue.  The Board must 
then review the claim on its merits, account for the evidence 
which it finds to be persuasive and unpersuasive, and provide 
reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert, supra.  
Once a claim is well grounded, the presumption that opinions 
of physicians in favor of the claim are entitled to full 
weight no longer applies, and it is the task of the Board to 
assess the credibility and probative value of the evidence 
and render its decision.  See Evans v. West, 12 Vet. App. 22, 
30 (1998).

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996), citing Gilbert, at 54.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. § 1131 (West 1991).  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A veteran who has performed at least 90 days of active 
military service in time of war or after December 31, 1946, 
shall be granted service connection for arthritis, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree of disability 
within one year following the date of separation from such 
service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  

Initially, the Board finds that the veteran's claim for 
service connection for residuals of a cervical spine injury 
is well grounded.  The evidence reflects that he was involved 
in an automobile accident in service and he asserts that he 
injured his neck at that time.  Certain current medical 
evidence indicates that he has been diagnosed with post-
traumatic arthritis of the cervical spine.  Since there is 
medical evidence of the claimed disability, evidence of an 
in-service injury (i.e., the veteran's accounts of an injury 
to his neck in the motor vehicle accident, which are presumed 
credible at this stage), and a medical diagnosis of post-
traumatic arthritis, he has submitted a well-grounded claim 
of service connection for residuals of a cervical spine 
injury.  See Hodges v. West No. 98-1275 (U.S. Vet. App. Jan. 
12, 2000) (holding that a diagnosis of post-traumatic 
arthritis may be sufficient to well ground a claim if there 
is evidence in the record of in-service trauma without 
evidence of any subsequent episodes of trauma to the same 
joint).  

As noted above, the establishment of a "plausible" claim 
does not dispose of the issue.  The Board must now review 
this aspect of the veteran's claim on its merits and account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert, supra.  It is also the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998).  The probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Moving ahead to consideration on the merits, the Board finds 
that service connection for residuals of a cervical spine 
injury is not warranted.  Service medical records are 
negative for any complaints of a neck disability or neck 
injury in service.  While the record clearly shows that the 
veteran was involved in an automobile accident in service, 
there is no indication that he injured his neck at that time.  
Based on the veteran's reported history of a neck injury 
sustained in an automobile accident, two VA physicians 
diagnosed the veteran with post-traumatic arthritis of the 
cervical spine in April 1996.  However, in May 1999, a VA 
physician concluded that the veteran's arthritis was more 
likely due to normal deterioration from advancing age.  The 
Board finds this opinion to be more probative on the matter 
because it was made based upon a review of the full record, 
rather than on the veteran's reported history.  In addition, 
the doctor discussed the evidence pertaining to the veteran's 
accident in service and concluded that there was no evidence 
of any injury to his neck at that time.  See Winsett, Bloom, 
supra.  Furthermore, arthritis of the cervical spine was 
first diagnosed in approximately 1996, many years after the 
veteran's discharge from service, and continuity of 
symptomatology has not been demonstrated.  See 38 C.F.R. 
§§ 3.303(b), 3.307(a), 3.309(a); Savage, supra.  Accordingly, 
the Board concludes that the evidence of record preponderates 
against the claim, and the claim for service connection for a 
cervical spine disorder must be denied.  See Alemany, supra.  

B.  Increased Rating

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected scar is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Jackson v. West, 12 Vet. App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 
38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In Esteban v. Brown, 6 
Vet. App. 259 (1994), the Court held that where there is 
facial injury, if warranted by the evidence, the veteran may 
receive one rating for muscle injury, one rating for facial 
disfigurement, and one rating for a tender and painful scar 
at the site of injury without violating the provisions of 
38 C.F.R. § 4.14.

The rating decisions in the claims file reflect that the 
veteran's scar on the bridge of the nose and the left eyebrow 
has been rated under Diagnostic Code (DC) 7800, which applies 
to disfiguring scars of the head, face, or neck.  It provides 
that a slightly disfiguring scar is noncompensable; a 
moderately disfiguring scar is to be rated as 10 percent 
disabling; a severely disfiguring scar, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, is to be rated as 30 percent disabling; 
and a complete or exceptionally repugnant deformity of one 
side of the face, or marked or repugnant bilateral 
disfigurement, is to be rated as 50 percent disabling.  
38 C.F.R. § 4.118, DC 7800 (1999).

The veteran's service-connected scar could also be rated 
under DC's 7803, 7804, and 7805.  DC 7803 provides that a 
superficial scar which is poorly nourished, with repeated 
ulceration, warrants a 10 percent disability rating.  DC 7804 
provides that a superficial scar which is tender and painful 
on objective demonstration also warrants a 10 percent 
disability rating.  DC 7805 provides that a scar may be rated 
based upon limitation of function of the part affected.  

The veteran's scars on the bridge of the nose and left 
eyebrow have not been described as severely disfiguring, and 
they are not shown to produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  The VA examiner 
in May 1999 noted the scar on the bridge of the nose was not 
visible when the veteran wore his glasses, and described it 
as defined when the glasses were removed.  The examiner 
related that the left eyebrow scar was difficult to see.  He 
concluded that the bridge of the nose scar was 
nondisfiguring.   Hence, a rating in excess of 10 percent 
under DC 7800 is not warranted.  

Furthermore, after a review of the claims folder, the Board 
is of the opinion that the criteria for a separate 
compensable rating under either DC 7803, 7804, or 7805 have 
not been not met.  The relevant medical evidence does not 
show that the scar is poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration.  
The scar was not depressed, elevated, or discolored.  
Furthermore, it was concluded upon VA examination in May 
1999, that there was no functional loss as a result of the 
scar.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an increased rating for the veteran's scar 
on the bridge of the nose and left eyebrow must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of a cervical 
spine injury is denied.  

Entitlement to an increased rating for a scar on the bridge 
of the nose and the left eyebrow is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

